Citation Nr: 0903938	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  08-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease, residuals of lumbar 
laminectomy.

2. Service connection for bilateral knee impairment, to 
include as secondary to service-connected degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing via 
videoconference before the undersigned Acting Veterans Law 
Judge in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking a higher disability rating for his 
service-connected back disability.  The veteran is also 
seeking entitlement to service connection for a bilateral 
knee disability, based on his contention that his knee 
disability has been caused by his service-connected back 
disability.  At his December 2008 hearing, the veteran 
testified that he believes his back and leg pain have created 
an altered gait which has caused knee problems. 

The most recent VA examination of record, from July 2007, 
shows that the veteran reported that subsequent to his 
laminectomy earlier that year, he had much less lumbar spine 
pain and no more leg pain.  He also stated that his lingering 
low back pain did not limit his activities in any way, either 
occupationally or socially.  He did note that his ambulation 
was much more significantly impaired by his left knee 
osteoarthritis.  At the December 2008 Board hearing, however, 
the veteran testified that his back and leg pain had become 
worse and that he could not work and was limited in 
socializing and interacting with others on account of his 
back and lower extremity disabilities. 

While the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  The Board finds that in light of the 
veteran's December 2008 hearing testimony alleging more 
severe spine disability symptoms than reported at the July 
2007 VA examination, a new VA examination is necessary to 
determine the current level of severity of the veteran's 
service-connected spine disability.

With respect to the issue of entitlement to service 
connection for a bilateral knee disability, the July 2007 VA 
examination report shows that the examiner stated that the 
veteran's left knee disability is not secondary to his 
service-connected back disability.  However, the examiner did 
not provide a rationale to support this etiology opinion and 
he provided no opinion regarding whether or not the veteran 
had a right knee disability related to service or a service-
connected disability.  Because it has long been held that the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, the Board must remand the claim for 
clarification.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  Therefore, the Board 
finds that a new VA examination is necessary to address the 
etiology of the veteran's left knee disability and any right 
knee disability found on examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his lumbar spine 
disability. The following considerations 
shall govern the examination:

a)	The claims file must be made available to 
the examiner and the examiner must note 
in the examination report that he or she 
has reviewed the claims file. 

b)	All findings responsive to the relevant 
rating criteria must be reported in 
detail, including range of motion of the 
lumbar spine expressed in degrees and 
notation of the presence or absence of 
ankylosis. 

c)	The examiner must describe all current 
manifestations of the veteran's lumbar 
spine disability, including any 
manifestations affecting the lower 
extremities. 

d)	The examiner should also opine as to 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the veteran's current left 
knee disability is etiologically related 
to his service-connected lumbar spine 
disability or to his period of active 
duty service. The examiner must provide a 
rationale for all opinions expressed.

e)	The examiner must determine if the 
veteran has a right knee disability. If 
the examiner finds a current right knee 
disability, the examiner must opine as to 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that the right knee disability 
found on examination is etiologically 
related to the veteran's service-
connected lumbar spine disability, or to 
his period of active duty service. The 
examiner must provide a rationale for all 
opinions expressed.

2.  The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC 
must take any appropriate action by 
return of the report to the examiner for 
corrective action. See 38 C.F.R. § 4.2. 
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




